Exhibit 10.15
ROCKVILLE BANK
Employment Agreement for William Crawford
As of January 3, 2011

 



--------------------------------------------------------------------------------



 



ROCKVILLE BANK
Employment Agreement for William Crawford
As of January 3, 2011

         
1. Employment
    1  
 
       
2. Term
    2  
 
       
3. Offices and Duties
    2  
(a) Generally
    2  
(b) Place of Employment
    3  
 
       
4. Salary and Annual Incentive Compensation
    3  
(a) Base Salary
    3  
(b) Annual Incentive Compensation
    3  
(c) Additional Compensation
    3  
 
       
5. Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement
    4  
(a) Executive Compensation Plans
    4  
(b) Employee and Executive Benefit Plans
    4  
(c) Acceleration of Awards Upon Termination Within Two Years After a Change in
Control
    5  
(d) Deferral of Compensation
    5  
(e) Company Registration Obligations
    5  
(f) Reimbursement of Expenses
    5  
(g) Club Dues
    6  
(h) Car Allowance
    6  
(i) Moving and Temporary Housing Expenses
    6  
(j) Legal Expenses
    6  
(k) Limitations Under Code Section 409A
    6  
 
       
6. Termination Due to Retirement, Death, or Disability
    7  
(a) Retirement
    7  

i



--------------------------------------------------------------------------------



 



         
(b) Death
    8  
(c) Disability
    9  
(d) Other Terms of Payment Following Retirement, Death, or Disability
    11  
 
       
7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability
    11  
(a) Termination by the Bank for Cause
    11  
(b) Termination by Executive Other Than For Good Reason
    12  
(c) Termination by the Bank Without Cause Prior to or More than Two Years After
a Change in Control
    12  
(d) Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control
    15  
(e) Termination by the Bank Without Cause Within Two Years After a Change in
Control
    17  
(f) Termination by Executive for Good Reason Within Two Years After a Change in
Control
    19  
(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments Under Section 409A
    21  
 
       
8. Definitions Relating to Termination Events
    24  
(a) Cause
    24  
(b) Change in Control
    25  
(c) Compensation Accrued at Termination
    26  
(d) Disability
    26  
(e) Good Reason
    26  
(f) Potential Change in Control
    28  
(g) Specified Employee
    28  
 
       
9. Limitation on Change in Control Payments
    28  
 
       
10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures
    29  
(a) Non-Competition
    29  
(b) Non-Disclosure; Ownership of Work
    30  
(c) Cooperation With Regard to Litigation
    30  
(d) Non-Disparagement
    30  
(e) Release of Employment Claims
    30  
(f) Forfeiture of Outstanding Options
    31  
(g) Forfeiture of Certain Bonuses and Profits
    31  

ii



--------------------------------------------------------------------------------



 



         
(h) Forfeiture Due to Regulatory Restrictions
    31  
(i) Survival
    32  
 
       
11. Governing Law; Disputes
    32  
(a) Governing Law
    32  
(b) Reimbursement of Expenses in Enforcing Rights
    32  
(c) Dispute Resolution
    33  
(d) Interest on Unpaid Amounts
    34  
 
       
12. Miscellaneous
    35  
(a) Integration
    35  
(b) Successors; Transferability
    35  
(c) Beneficiaries
    35  
(d) Notices
    35  
(e) Reformation
    36  
(f) Headings
    36  
(g) No General Waivers
    36  
(h) No Obligation To Mitigate
    36  
(i) Offsets; Withholding
    36  
(j) Successors and Assigns
    37  
(k) Counterparts
    37  
 
       
13. Indemnification
    37  
 
       
Attachment A
       

iii



--------------------------------------------------------------------------------



 



ROCKVILLE BANK
Employment Agreement for William Crawford
As of January 3, 2011
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and among ROCKVILLE
FINANCIAL, INC., a Connecticut corporation (the “Company”), ROCKVILLE BANK, a
Connecticut savings bank and a wholly-owned subsidiary of the Company (the
“Bank”), and William Crawford (“Executive”) is effective as of January 3, 2011
(the “Effective Date”).
W I T N E S S E T H
     WHEREAS, the Bank desires to employ Executive and Executive desires to be
employed by the Bank; and
     WHEREAS, Executive is willing to provide services to the Company and the
Bank on the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company, the Bank and Executive each hereby acknowledge,
the Company, the Bank and Executive hereby agree as follows:
1. Employment.
     The Bank and Company hereby agree to employ Executive as their Senior
Executive Vice President until the current President and Chief Executive Officer
retires as of the annual meeting of shareholders in April of 2011, or earlier
upon agreement by the Board of Directors of the Bank and Board of Directors of
the Company (“Boards”) and the Executive, and thereafter as President and Chief
Executive Officer (with the principal executive duties set forth below in
Section 3), and Executive hereby agrees to accept such employment and serve in
such capacities, during the Term as defined in Section 2 (subject to Section
7(c) and 7(e)) and upon the terms and conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



2. Term.
     The term of employment of Executive under this Agreement (the “Term”) shall
be the period commencing on the Effective Date and ending on December 31, 2013
and any period of extension thereof in accordance with this Section 2, except
that the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended by one
additional year (added to the end of the Term) first on December 31, 2013
(extending the Term to December 31, 2014) and on each succeeding December 31st
thereafter (a “December 31st extension date”) but only in the event the Bank
serves written notice in accordance with Section 12(d) upon Executive at least
60 days preceding December 31, 2013 extending the Term to December 31, 2014 and
thereafter at least 60 days preceding a December 31st extension date, in which
case the Term shall be extended to the next succeeding December 31st, subject to
earlier termination of Executive’s employment and earlier termination of the
Term in accordance with Section 6 or 7. The foregoing notwithstanding, in the
event there occurs a Potential Change in Control during the Term, the Term shall
be extended automatically until the day after the earlier of: (a) the second
anniversary of the date the Change in Control is consummated; or (b) the date
the Change in Control contemplated by the Potential Change in Control is fully
and finally abandoned.
3. Offices and Duties.
     The provisions of this Section 3 will apply during the Term, except as
otherwise provided in Section 7(c) or 7(e):
     (a) Generally. Executive shall, as set forth in Section 1, initially serve
as Senior Executive Vice President of the Bank and Company, and thereafter, as
the President and Chief Executive Officer of the Bank and Company. Executive
shall have and perform such duties, responsibilities, and authorities as are
prescribed by or under the Bylaws of the Bank and Company and as are customarily
associated with such position or, irrespective of the office, title or other
designation, if any, a position with responsibilities and powers substantially
identical to such position with the Bank and Company. In addition, Executive
shall have and perform such additional duties, responsibilities, and authorities
as may be from time to time assigned by the Boards based on their assessment of
the business needs of the Bank and Company, and the Bank and Company reserves
their right to change or modify these assignments and any positions and titles
associated therewith. In addition, the Boards shall take such corporate action
as may be necessary to name Executive to the Boards of the Bank and Company as
soon as practicable following the Effective Date. Executive agrees to resign as
a member of the Boards, in the event his employment under this Agreement
terminates for any reason, effective as of the date of such termination.
Executive shall devote his full business time and attention, and his best
efforts, abilities, experience, and talent, to the position of President and
Chief Executive Officer and other assignments hereunder, and for the business of
the Bank, without commitment to other business endeavors, except that Executive
(i) may make personal investments which are not in conflict with his duties to
the Bank and manage personal and family financial and legal affairs, (ii) may
undertake public speaking engagements, and (iii) may, with prior written consent
of the Chairman of the

2



--------------------------------------------------------------------------------



 



Boards, serve as a director of (or similar position with) any other business or
an educational, charitable, community, civic, religious, or similar type of
organization, so long as such activities (i.e., those listed in clauses
(i) through (iii)) do not preclude or render unlawful Executive’s employment or
service to the Bank or otherwise materially inhibit the performance of
Executive’s duties under this Agreement or materially impair the business of the
Bank or its affiliates.
     (b) Place of Employment. Executive’s principal place of employment shall be
at the administrative offices of the Bank or other location as agreed by the
Executive and the Boards.
4. Salary and Annual Incentive Compensation.
     As partial compensation for the services to be rendered hereunder by
Executive, the Bank agrees to pay to Executive during the Term the compensation
set forth in this Section 4.
     (a) Base Salary. The Bank will pay to Executive during the Term a base
salary, the annual rate of which shall be (initially) $375,000, payable in cash
on a bi-weekly basis in the amount of $14,423.07 commencing at the beginning of
the Term. The base salary shall increase to an annual rate of which shall be
$410,000, payable in cash on a bi-weekly basis in the amount of $15,769.23
commencing as of the first pay period in May 2011. The base salary shall be
payable in accordance with the Bank’s usual payroll practices with respect to
senior executives (except to the extent deferred under Section 5(d)).
Executive’s annual base salary shall be reviewed by the Human Resources
Committee or its successor (the “Committee”) of the Boards at least once in each
calendar year, and may be increased above, but may not be reduced below, the
then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.
     (b) Annual Incentive Compensation. The Bank will pay to Executive during
the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Bank, with the nature of the performance
and the levels of performance triggering payments of such annual target
incentive compensation for each year to be established and communicated to
Executive during the first quarter of such year by the Committee. The
Executive’s target incentive compensation shall be 50% of base salary for the
2011 plan year and 60% of base salary for the 2012 plan year; and any award
shall be paid at the designated percentage of base salary for achievement of
annual targets established by the Committee annually and in accordance with the
applicable plan. In addition, the Committee (or the Boards) may determine, in
its discretion, to increase Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the applicable plan (except to the extent deferred under
Section 5(d)).
     (c) Additional Compensation. The Bank will pay to Executive $300,000 in
cash in two installments. The first installment will be in the amount of
$200,000 and paid in the first

3



--------------------------------------------------------------------------------



 



payroll following the Effective Date. The second installment shall be in the
amount of $100,000 and paid in the first payroll following May 1, 2011, provided
the Executive is employed with the Bank on such date. Payments made pursuant to
this Section 4(c) shall be reduced, dollar for dollar, to the extent Executive
receives incentive or equity compensation payments from his prior employer
following his termination from the prior employer.
5. Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement.
     (a) Executive Compensation Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in executive
compensation plans and programs intended for general participation by senior
executives of the Bank, as presently in effect or as they may be modified or
added to by the Bank from time to time, subject to the eligibility and other
requirements of such plans and programs, including without limitation any stock
option plans, plans under which restricted stock/restricted stock units,
performance-based restricted stock/restricted stock units or
performance-accelerated restricted stock/restricted stock units (collectively,
“stock plans”) may be awarded, other annual and long-term cash and/or equity
incentive plans, and deferred compensation plans. The Bank makes no commitment
under this Section 5(a) to provide participation opportunities to Executive in
all plans and programs or at levels equal to (or otherwise comparable to) the
participation opportunity of any other executive. Executive shall receive a new
hire equity grant under the appropriate plan or plans with a fair market value
of $250,000, in accordance with standard accounting practices, at the date of
grant. The grant shall consist of $185,000 in the form of nonqualified stock
options and $65,000 in the form of restricted stock. The equity grant shall vest
in five equal installments (20% per year), beginning on the first anniversary
and continuing on the following four anniversaries of the Effective Date,
provided Executive is employed with the Bank on each such anniversary, such that
the equity grant will be fully vested on the fifth anniversary of the Effective
Date.
     (b) Employee and Executive Benefit Plans. Executive shall be entitled
during the Term to participate, without discrimination or duplication, in
employee and executive benefit plans and programs of the Bank, as presently in
effect or as they may be modified or added to by the Bank from time to time,
subject to the eligibility and other requirements of such plans and programs,
including without limitation plans providing pensions, supplemental pensions,
supplemental and other retirement benefits, medical insurance, life insurance,
disability insurance, and accidental death or dismemberment insurance, as well
as savings, profit-sharing, and stock ownership plans. The Bank makes no
commitment under this Section 5(b) to provide participation opportunities to
Executive in all benefit plans and programs or at levels equal to (or otherwise
comparable to) the participation opportunity of any other executive.
     In furtherance of and not in limitation of the foregoing, during the Term:

  (i)   Executive will participate as President and Chief Executive Officer in
all executive and employee vacation and time-off programs;

4



--------------------------------------------------------------------------------



 



  (ii)   The Bank will provide Executive with coverage as President and Chief
Executive Officer with respect to long-term disability insurance;     (iii)  
Executive will be covered by Bank-paid group term life insurance; and     (iv)  
Executive will commence participation in 2012, provided Executive is employed
under this Agreement on the date participation is to commence, in a supplemental
executive retirement plan in accordance with such terms as the Committee shall
determine based on emerging and best practices. In addition, subject to meeting
eligibility requirements, Executive shall be entitled to participate in the
Supplemental Savings and Retirement Plan.

     (c) Acceleration of Awards Upon Termination Within Two Years After a Change
in Control. In the event of termination of the employment of Executive
simultaneously with or within two years after a Change in Control (as defined in
Section 8(b)), other than for Cause, all outstanding stock options, restricted
stock, and other equity-based awards then held by Executive shall become vested
and exercisable. The time and form of payment of such equity-based awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such equity-based awards were granted.
     (d) Deferral of Compensation. If the Bank has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program. Any
plan or program of the Bank which provides benefits based on the level of
salary, annual incentive, or other compensation of Executive shall, in
determining Executive’s benefits, take into account the amount of salary, annual
incentive, or other compensation prior to any reduction for voluntary
contributions made by Executive under any deferral or similar contributory plan
or program of the Bank (excluding compensation that would not be taken into
account even if not deferred), but shall not treat any payout or settlement
under such a deferral or similar contributory plan or program to be additional
salary, annual incentive, or other compensation for purposes of determining such
benefits, unless otherwise expressly provided under such plan or program.
     (e) Company Registration Obligations. The Company will use its best efforts
to file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.
     (f) Reimbursement of Expenses. The Bank will promptly reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Bank’s reimbursement policies as in effect from time to time and the provisions
of Section 7(g) of this Agreement.

5



--------------------------------------------------------------------------------



 



     (g) Club Dues. The Bank shall reimburse Executive or pay for the cost of an
individual membership at a country club determined by the Bank in its discretion
for use by Executive, including all membership bonds or surety, initiation or
membership fees, annual dues, capital assessments and all business-related
expenses incurred at such club. Executive shall not be entitled to a tax
gross-up for reimbursements or payments under this Section 5(g).
     (h) Car Allowance. The Bank shall provide Executive with a car allowance of
up to a maximum amount of $750 per month during the Term. The car allowance
shall be used to pay for the costs associated with the Executive’s primary
automobile; including but not limited to, lease payments, insurance,
registration, and maintenance costs. Executives shall not be entitled to a tax
gross-up for the allowance under this Section 5(h).
     (i) Moving and Temporary Housing Expenses. The Bank shall reimburse
Executive or pay for the reasonable and customary moving and temporary housing
expenses incurred by Executive to move from Virginia to Connecticut, up to a
maximum amount of $75,000. Executive shall substantiate such expenses by
receipts and as otherwise required by the Bank. Executive shall be entitled to a
tax gross-up, as calculated by the Bank’s accountants, for reimbursements or
payments under this Section 5(i) that are includable in the Executive’s gross
income; however, the maximum amount the Bank is obligated to pay under this
Section 5(i), including any tax gross-up, is $75,000. No home closing costs
shall be eligible for reimbursement or payment under this Agreement.
     (j) Legal Expenses. The Bank shall reimburse Executive or pay for
reasonable legal expenses, including attorney fees, associated with the review
of this Agreement on behalf of Executive, up to a maximum amount of $10,000. To
be eligible for this reimbursement or payment, the Executive must provide the
Chairman of the Boards with an estimate for his approval. Such expense shall be
reimbursed or paid at the time an invoice is provided to the Bank. The Executive
shall be entitled to a tax gross-up, as calculated by the Bank’s accountants,
for reimbursements or payments made under this Section 5(j) that are includable
in Executive’s gross income; however, the maximum amount the Bank is obligated
to pay under this Section 5(j) for legal expenses, including any tax gross-up,
is $10,000.
     (k) Limitations Under Code Section 409A. Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of Section
7(g) of this Agreement (relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code), the
Bank will adjust the payment to reflect the deferred payment date by multiplying
the payment by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment would
have been made but for the delay multiplied by a fraction, the numerator of
which is the number of days by which such payment was delayed and the
denominator of which is 365. The Bank will pay the adjusted payment at the
beginning of the seventh month following Executive’s termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by such
payment date is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in

6



--------------------------------------------------------------------------------



 



compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.
6. Termination Due to Retirement, Death, or Disability.
     (a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65 (“Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Retirement, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for that year if his employment had not
terminated, based on performance actually achieved in that year (determined by
the Committee following completion of the performance year and paid at the time
specified in the applicable plan), multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;     (iii)   The vesting and exercisability of stock options held by
Executive at termination and all other terms of such options shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such options were granted (subject to Section 10(f) hereof);     (iv)  
All restricted stock and deferred stock awards, including outstanding stock plan
awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(d), shall be governed by the plans and programs under which the
awards were granted or governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plans; and     (v)   Upon
Retirement, if Executive is not eligible for retiree coverage under the Bank’s
health plan (the “Health Plan”) or Medicare and provided that Executive shall be
in compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive a lump sum amount equal on an after-tax basis to the present value of
the total cost of medical

7



--------------------------------------------------------------------------------



 



      coverage under the Health Plan that would have been incurred by both
Executive and the Bank on behalf of Executive (and his spouse and eligible
dependents, if any, for whom coverage had been provided under the Health Plan
immediately prior to Executive’s Retirement) from the date of Executive’s
Retirement until Executive’s attainment of Social Security retirement age had
Executive remained employed by the Bank during such period, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s Retirement. Such lump sum amount shall be
calculated by an actuary selected by the Bank and paid in cash at the time
specified in Section 6(d). Such amount shall not be subject to reduction or
forfeiture by reason of any coverage for which Executive may thereafter become
eligible by reason of subsequent employment or otherwise. For purposes of this
Section, present value shall be calculated on the basis of the discount rate set
forth in the Bank’s qualified retirement plan for the determination of lump sum
payments.

     (b) Death. In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Bank and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Bank will pay Executive’s beneficiary or estate at the time specified in
Section 6(d), and Executive’s beneficiary or estate will be entitled to receive,
the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   In lieu of
any annual incentive compensation under Section 4(b) for the year in which
Executive’s death occurred, a lump sum amount equal to the portion of annual
incentive compensation that would have become payable in cash to Executive
(i.e., excluding the portion payable in stock or in other non-cash awards) for
that year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Committee following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of his death and the denominator of which is the total
number of days in the year of death;     (iii)   The vesting and exercisability
of stock options held by Executive at death and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted;     (iv)   All restricted
stock and deferred stock awards, including outstanding stock plan awards, all
other long-term incentive awards, and all deferral arrangements under
Section 5(d), shall be governed by the plans and programs under which the awards
were granted or governing the

8



--------------------------------------------------------------------------------



 



      deferral, and all rights under the SERP and any other benefit plan shall
be governed by such plans;     (v)   If Executive’s surviving spouse (and
eligible dependents, if any) elects continued coverage under the Bank’s Health
Plan in accordance with the applicable provisions of COBRA, the Bank shall pay
to Executive’s surviving spouse on a monthly basis during such COBRA
continuation period and in accordance with Section 7(g) of this Agreement an
amount equal on an after-tax basis to the total cost of such coverage. No
further benefits shall be paid under this Section after the expiration of the
maximum COBRA continuation period available to Executive’s surviving spouse and
eligible dependents, if any.

     (c) Disability. The Bank may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the Bank
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Disability, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   In lieu of
any annual incentive compensation under Section 4(b) for the year in which
Executive’s employment terminated, a lump sum amount equal to the portion of
annual incentive compensation that would have become payable in cash to
Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;     (iii)   Stock options held
by Executive at termination shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;    
(iv)   Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-

9



--------------------------------------------------------------------------------



 



      based awards) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;     (v)   Disability benefits shall be payable in
accordance with the Bank’s plans, programs and policies, including the SERP, and
all deferral arrangements under Section 5(d) will be settled in accordance with
the plans and programs governing the deferral;     (vi)   Upon termination of
Executive’s employment due to Disability, if Executive is not eligible for
retiree coverage under the Bank’s Health Plan or Medicare and provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-tax basis to
the present value of the total cost of medical coverage under the Health Plan
that would have been incurred by both Executive and the Bank on behalf of
Executive (and his spouse and eligible dependents, if any, for whom coverage had
been provided under the Health Plan immediately prior to Executive’s termination
of employment) from the date of Executive’s termination of employment until
Executive’s attainment of Social Security retirement age had Executive remained
employed by the Bank during such period, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 6(d). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 6(d) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until Executive’s attainment of Social
Security retirement age, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
Executive’s attainment of Social Security retirement age, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall

10



--------------------------------------------------------------------------------



 



      be calculated on the basis of the discount rate set forth in the Bank’s
qualified retirement plan for the determination of lump sum payments.

     (d) Other Terms of Payment Following Retirement, Death, or Disability.
Nothing in this Section 6 shall limit the benefits payable or provided in the
event Executive’s employment terminates due to Retirement, death, or Disability
under the terms of plans or programs of the Bank more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of Section
7(g) of this Agreement relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code. Any
payment or reimbursement due within such six-month period shall be delayed to
the end of such six-month period as required by Section 7(g). The Bank will
adjust the payment or reimbursement to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment or reimbursement would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment or reimbursement was delayed and the denominator of which is 365. In the
event of a reimbursement that is required by other terms of this Agreement to be
made on an after-tax basis which is subject to the six-month delay in payment as
described in Section 7(g) of this Agreement, the reimbursement as adjusted in
accordance with this Section 6(d) to reflect the deferred payment date shall be
paid to Executive on an after-tax and fully grossed-up basis so that Executive
is held economically harmless. The Bank will pay the adjusted payment or
reimbursement at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by such payment date is not administratively practicable due to
events beyond the control of Executive (or Executive’s beneficiary or estate)
and for reasons that are commercially reasonable, payment will be made as soon
as administratively practicable in compliance with Section 409A of the Code and
the Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.
7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability.
     (a) Termination by the Bank for Cause. The Bank may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(a)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Bank and Executive under Sections 1 through 5
of this Agreement will immediately cease

11



--------------------------------------------------------------------------------



 



except for obligations which expressly continue after termination of employment
by the Bank for Cause, and the Bank will pay Executive at the time specified in
Section 7(g), and Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   All stock options, restricted stock and deferred stock
awards, including outstanding stock plan awards, and all other long-term
incentive awards will be governed by the terms of the plans and programs under
which the awards were granted; and     (iii)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights, if any, under the SERP and any other benefit plan
shall be governed by such plans.

     (b) Termination by Executive Other Than For Good Reason. Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time upon 90 days’ written notice to
the Bank. An election by Executive not to extend the Term pursuant to Section 2
hereof shall be deemed to be a termination of employment by Executive for
reasons other than Good Reason at the date of expiration of the Term, unless a
Change in Control (as defined in Section 8(b)) occurs prior to, and there exists
Good Reason at, such date of expiration; provided, however, that, if Executive
has attained age 60 at such date of termination, such termination shall be
deemed a Retirement of Executive, which shall instead be governed by Section
6(a) above. At the time Executive’s employment is terminated by Executive other
than for Good Reason the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease,
and the Bank will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   All stock
options, restricted stock and deferred stock awards, including outstanding stock
plan awards, and all other long-term incentive awards will be governed by the
terms of the plans and programs under which the awards were granted;     (iii)  
All deferral arrangements under Section 5(d) will be settled in accordance with
the plans and programs governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plans.

     (c) Termination by the Bank Without Cause Prior to or More than Two Years
After a Change in Control. The Bank may terminate the employment of Executive
hereunder without Cause, if at the date of termination no Change in Control has
occurred or such date of termination is at least two years after the most recent
Change in Control, upon at least 60

12



--------------------------------------------------------------------------------



 



days’ written notice to Executive. The foregoing notwithstanding, the Bank may
elect, by written notice to Executive, to terminate Executive’s positions
specified in Sections 1 and 3 and all other obligations of Executive and the
Bank under Section 3 at a date earlier than the expiration of such 60-day
period, if so specified by the Bank in the written notice, provided that
Executive shall be treated as an employee of the Bank (without any assigned
duties) for all other purposes of this Agreement, including for purposes of
Sections 4 and 5, from such specified date until the expiration of such 60-day
period. At the time Executive’s employment is terminated by the Bank (i.e., at
the expiration of such notice period), the Term will terminate, all remaining
obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination. The amount determined to be
payable under this Section 7(c)(ii) shall be payable a lump sum;     (iii)   In
lieu of any annual incentive compensation under Section 4(b) for the year in
which Executive’s employment terminated, a lump sum amount equal to the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for the year of termination, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;     (iv)   Stock options held by Executive at termination, if not
then vested and exercisable, will become fully vested and exercisable at the
date of such termination, and, in other respects (including the period following
termination during which such options may be exercised), such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of performance-

13



--------------------------------------------------------------------------------



 



      based awards) shall become fully vested and non-forfeitable at the date of
such termination, and, in other respects, such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
awards were granted;     (vi)   All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;     (vii)   All rights under the SERP shall be governed by such plan;
    (viii)   Upon termination of Executive’s employment hereunder, if Executive
is not eligible for retiree coverage under the Bank’s Health Plan or Medicare
and provided that Executive shall be in compliance with the conditions set forth
in Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until the third anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
the third anniversary of Executive’s termination of employment, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be

14



--------------------------------------------------------------------------------



 



      calculated on the basis of the discount rate set forth in the Bank’s
qualified retirement plan for the determination of lump sum payments.

     (d) Termination by Executive for Good Reason Prior to or More than Two
Years After a Change in Control. Executive may terminate his employment
hereunder for Good Reason, prior to a Change in Control or after the second
anniversary of the most recent Change in Control, upon 90 days’ written notice
to the Bank; provided, however, that, if the Bank has corrected the basis for
such Good Reason within 30 days after receipt of such notice, Executive may not
terminate his employment for Good Reason, and therefore Executive’s notice of
termination will automatically become null and void. At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to two and one-quarter (2.25) times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(d)(ii)
shall be payable in a lump sum;     (iii)   In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, a lump sum amount equal to the portion of Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in stock or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;     (iv)   Stock
options held by Executive at termination, if not then vested and exercisable,
will become fully vested and exercisable at the date of such termination, and,
in other respects (including the period following termination during which such
options may be exercised), such options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
were granted;     (v)   Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding

15



--------------------------------------------------------------------------------



 



      stock plan awards, and other long-term incentive awards is conditioned
shall be deemed to have been met at target level at the date of termination, and
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards (to the extent then or previously
earned, in the case of performance-based awards) shall become fully vested and
non-forfeitable at the date of such termination, and, in other respects, such
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such awards were granted;     (vi)   All deferral
arrangements under Section 5(d) will be settled in accordance with the plans and
programs governing the deferral;     (vii)   All rights under the SERP shall be
governed by such plan; and     (viii)   Upon termination of Executive’s
employment hereunder, if Executive is not eligible for retiree coverage under
the Bank’s Health Plan or Medicare and provided that Executive shall be in
compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive a lump sum amount equal on an after-tax basis to the present value of
the total cost of medical coverage under the Health Plan that would have been
incurred by both Executive and the Bank on behalf of Executive (and his spouse
and eligible dependents, if any, for whom coverage had been provided under the
Health Plan immediately prior to Executive’s termination of employment) from the
date of Executive’s termination of employment to the date one and one-half years
following the date of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment to the date one
and one-half years following the date of Executive’s termination of employment,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year in which Executive’s termination
occurred; and (B) the amount that Executive and the Bank would have paid to
continue Executive’s group life insurance coverage, had he

16



--------------------------------------------------------------------------------



 



      remained employed, from the date of Executive’s termination of employment
to the date one and one-half years following the date of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).
     (e) Termination by the Bank Without Cause Within Two Years After a Change
in Control. The Bank may terminate the employment of Executive hereunder without
Cause, simultaneously with or within two years after a Change in Control, upon
at least 60 days’ written notice to Executive. The foregoing notwithstanding,
the Bank may elect, by written notice to Executive, to terminate Executive’s
positions specified in Sections 1 and 3 and all other obligations of Executive
and the Bank under Section 3 at a date earlier than the expiration of such
60-day notice period, if so specified by the Bank in the written notice,
provided that Executive shall be treated as an employee of the Bank (without any
assigned duties) for all other purposes of this Agreement, including for
purposes of Sections 4 and 5, from such specified date until the expiration of
such 60-day period. At the time Executive’s employment is terminated by the Bank
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Bank and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Bank will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination. The amount determined to be
payable under this Section 7(e)(ii) shall be paid by the Bank in a lump sum;    
(iii)   In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of

17



--------------------------------------------------------------------------------



 



      termination, multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;     (iv)   Stock
options held by Executive at termination, if not then vested and exercisable,
will become fully vested and exercisable at the date of such termination, and
any such options granted on or after the Effective Date shall remain outstanding
and exercisable until the stated expiration date of the Option as though
Executive’s employment did not terminate, and, in other respects, such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;     (vi)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;     (vii)   All rights under the SERP shall be governed by such
plan; and     (viii)   Upon termination of Executive’s employment hereunder, if
Executive is not eligible for retiree coverage under the Bank’s Health Plan or
Medicare and provided that Executive shall be in compliance with the conditions
set forth in Section 10, the Bank shall pay to Executive a lump sum amount equal
on an after-tax basis to the present value of the total cost of medical coverage
under the Health Plan that would have been incurred by both Executive and the
Bank on behalf of Executive (and his spouse and eligible dependents, if any, for
whom coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by

18



--------------------------------------------------------------------------------



 



      reason of any coverage for which Executive may thereafter become eligible
by reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until the third anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
the third anniversary of Executive’s termination of employment, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments.

     (f) Termination by Executive for Good Reason Within Two Years After a
Change in Control. Executive may terminate his employment hereunder for Good
Reason, simultaneously with or within two years after a Change in Control, upon
90 days’ written notice to the Bank; provided, however, that, if the Bank has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void. At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination. The amount determined to be
payable under this Section 7(f)(ii) shall be paid by the Bank in a lump sum;

19



--------------------------------------------------------------------------------



 



  (iii)   In lieu of any annual incentive compensation under Section 4(b) for
the year in which Executive’s employment terminated, a lump sum amount equal to
the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in stock or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;     (iv)   Stock options held by Executive at termination, if
not then vested and exercisable, will become fully vested and exercisable at the
date of such termination, and any such options granted on or after the Effective
Date shall remain outstanding and exercisable until the stated expiration date
of the Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;    
(v)   Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;     (vi)   All deferral arrangements
under Section 5(d) will be settled in accordance with the plans and programs
governing the deferral;     (vii)   All rights under the SERP shall be governed
by such plan; and     (viii)   Upon termination of Executive’s employment
hereunder, if Executive is not eligible for retiree coverage under the Bank’s
Health Plan or Medicare and provided that Executive shall be in compliance with
the conditions set forth in Section 10, the Bank shall pay to Executive a lump
sum amount equal on an after-tax basis to the present value of the total cost of
medical coverage under the Health Plan that would have been incurred by both
Executive and the Bank on behalf of Executive (and his spouse and eligible
dependents, if any, for whom coverage had been provided under the Health Plan
immediately prior to Executive’s termination of employment) from the date of
Executive’s termination of employment until the third anniversary of such date,
calculated on the

20



--------------------------------------------------------------------------------



 



      assumption that the cost of such coverage would remain unchanged from that
in effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).
     (g) Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A.

  (i)   Whether the Executive has had a termination of employment shall be
determined on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).     (ii)   Whether a termination
is deemed to be at or within two years after a Change in Control for purposes of
Sections 7(c), (d), (e), or (f) is determined at the date of termination,
regardless of whether the Change in Control had occurred at the time a notice of
termination was given. In the event Executive’s employment terminates for any
reason set

21



--------------------------------------------------------------------------------



 



      forth in Section 7(b) through (f), Executive will be entitled to the
benefit of any terms of plans or agreements applicable to Executive which are
more favorable than those specified in this Section 7 (except in the case of
annual incentives in lieu of which amounts are paid hereunder).     (iii)  
Amounts payable under this Section 7 following Executive’s termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Section 7.     (iv)   Any
reimbursements made or in-kind benefits provided under this Agreement shall be
subject to the following conditions:

  (A)   the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;     (B)   the reimbursement of any expense shall be
made each calendar quarter not later than the last day of Executive’s taxable
year following Executive’s taxable year in which the expense was incurred
(unless this Agreement specifically provides for reimbursement by an earlier
date);     (C)   the right to reimbursement of an expense or payment of an
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.

      In addition, with respect to any reimbursement made under Section 6(b)(v)
for expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse or dependents
would be entitled to continuation coverage under the Bank’s Health Plan pursuant
to COBRA if Executive’s spouse or dependents had elected such coverage and paid
the applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to Section
1.409A-1(b)(9)(v)(B) of the Regulations.

  (v)   Executive’s right to reimbursements under this Agreement shall be
treated as a right to a series of separate payments under Section
1.409A-2(b)(2)(iii) of the Regulations.     (vi)   Any tax gross-up payments
made under this Agreement, within the meaning provided by
Section 1.409A-3(i)(1)(v) of the Regulations, shall be made by the end of
Executive’s taxable year next following

22



--------------------------------------------------------------------------------



 



      Executive’s taxable year in which he remits the related taxes (unless this
Agreement specifically provides for payment by an earlier date).     (vii)   It
is intended that payments made under this Agreement due to Executive’s
termination of employment which are paid on or before the 15th day of the third
month following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with Section 409A of the Code
pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Regulations (the “Exempt Short-Term Deferral
Payments”); and that payments under this Agreement, other than Exempt Short-Term
Deferral Payments, that are made on or before the last day of the second taxable
year following the taxable year in which Executive terminates employment in an
aggregate amount not exceeding two times the lesser of: (A) the sum of
Executive’s annualized compensation based on his annual rate of pay for the
taxable year preceding the taxable year in which he terminates employment
(adjusted for any increase during that year that was expected to continue
indefinitely if he had not terminated employment); or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the terms
of this Agreement, it is possible for a payment that is subject to Section 409A
to be made in two separate taxable years, payment shall be made in the later
taxable year.     (viii)   Anything in this Agreement to the contrary
notwithstanding, payments to be made under this Agreement upon termination of
Executive’s employment which are subject to Section 409A of the Code shall be
delayed for six months following such termination of employment if Executive is
a Specified Employee as defined in Section 8(g) on the date of his termination
of employment. Any payment or reimbursement due within such six-month period
shall be delayed to the end of such six-month period. The Bank will adjust the
payment or reimbursement to reflect the deferred payment date by multiplying the
payment or reimbursement by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment or reimbursement would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment or reimbursement was delayed and the denominator of which is 365. In the
event of a reimbursement that is required by other terms of this Agreement to be
made on an after-tax basis and which is subject to the six-month delay provided
herein, the

23



--------------------------------------------------------------------------------



 



      reimbursement as adjusted in accordance with this Section 7(g) to reflect
the deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Bank will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following Executive’s termination of employment. Notwithstanding the foregoing,
if calculation of the amounts payable by any payment date specified in this
Section 7(g) is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations
thereunder. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

8. Definitions Relating to Termination Events.
     (a) “Cause.” For purposes of this Agreement, “Cause” shall mean:

  (i)   engaging in any act or acts of dishonesty or morally reprehensible
conduct or committing any act or acts that constitute a felony, whether or not
relating to the Company, the Bank or their affiliates;     (ii)   attempting to
obtain personal gain, profit or enrichment at the expense of the Company, the
Bank or their affiliates, or from any transaction in which Executive has an
interest which is adverse to the interest of the Company, the Bank or their
affiliates, unless Executive shall have obtained the prior written consent of
the Chairman of the Boards;     (iii)   willful and continued failure to perform
the reasonable duties assigned to Executive within the scope of Executive’s
responsibilities hereunder, the reasonable policies, standards or regulations of
the Company, the Bank or their affiliates as the same shall from time to time
exist, provided Executive shall have received at least one written notice in
writing from the Company, the Bank or their affiliates of such failure and such
failure shall continue or recur 10 or more days after such notice;     (iv)  
acting in a manner that Executive intends, believes or reasonably should foresee
to be materially detrimental or damaging to the Company’s, the Bank’s or their
affiliates’ reputation, business operations or relations with their employees,
suppliers or customers; or     (v)   committing any material breach of this
Agreement or any other written agreement between Executive and either the
Company, the Bank or their affiliates.

24



--------------------------------------------------------------------------------



 



     (b) “Change in Control.” For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

  (i)   the Company, or the mutual holding company parent of the Company,
whether it remains a mutual holding company or converts to the stock form of
organization (the “Mutual Holding Company”), merges into or consolidates with
another corporation, or merges another corporation into the Company or the
Mutual Holding Company, and as a result, with respect to the Company, less than
a majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by “Persons” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) who were stockholders of the Company immediately
before the merger or consolidation or, with respect to the Mutual Holding
Company, less than a majority of the directors of the resulting corporation
immediately after the merger or consolidation were directors of the Mutual
Holding Company immediately before the merger or consolidation;     (ii)  
following a conversion of the Mutual Holding Company to the stock form of
organization, any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
50% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;     (iii)   during any period of twenty-four months
(not including any period prior to the Effective Date of this Agreement),
individuals who at the beginning of such period constitute the board of
directors of the Company, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (8)(b)(i), (ii) or (iv) hereof, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s
securities) whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved in advance by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

25



--------------------------------------------------------------------------------



 



  (iv)   the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or     (v)   the board of
directors of the Company adopts a resolution to the effect that, for purposes of
this Agreement, a Change in Control has occurred.

     (c) “Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

  (i)   The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or 7(g) as the case may be;     (ii)   All
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(b)
hereof (including any earned and vested annual incentive compensation and
long-term incentive award) in which Executive theretofore participated, payable
in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and     (iii)   Reasonable
business expenses and disbursements incurred by Executive prior to Executive’s
termination of employment, to be reimbursed to Executive, as authorized under
Section 5(f), in accordance the Company’s reimbursement policies as in effect at
the date of such termination, and payable in a lump sum in accordance with
Section 7(g).

     (d) “Disability.” For purposes of this Agreement, “Disability” shall have
the meaning ascribed to it by Section 409A of the Code and the Regulations.
     (e) “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:

  (i)   the assignment to Executive of duties materially inconsistent with
Executive’s position and status as President and Chief Executive Officer, or an
alteration, materially adverse to Executive, in Executive’s position and status
as President and Chief Executive Officer or in the

26



--------------------------------------------------------------------------------



 



      nature of Executive’s duties, responsibilities, and authorities or
conditions of Executive’s employment from those relating to Executive position
and status as President and Chief Executive Officer (excluding changes in
assignments permitted under Section 3); except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;
    (ii)   (A) a material reduction by the Bank in Executive’s Base Salary,
(B) the setting of Executive’s annual target incentive opportunity or payment of
earned annual incentive not in material conformity with Section 4 hereof, (C) a
change in compensation or benefits not in material conformity with Section 5, or
(D) a material reduction, after a Change in Control, in perquisites from the
level of such perquisites as in effect immediately prior to the Change in
Control or as the same may have been increased from time to time after the
Change in Control, except for across-the-board perquisite reductions similarly
affecting all senior executives of the Bank and all senior executives of any
Person in control of the Company;     (iii)   the relocation of the principal
place of Executive’s employment to a site that is outside of a fifty mile radius
of his principal place of employment prior to such relocation; for this purpose,
required travel on the Bank’s business will not constitute a relocation so long
as the extent of such travel is substantially consistent with Executive’s
customary business travel obligations in periods prior to the Effective Date;  
  (iv)   the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;    
(v)   the failure by the Bank to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

27



--------------------------------------------------------------------------------



 



  (vi)   the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank, the Company or the Mutual Holding Company to fully assume
the Bank’s and the Company’s obligations and to perform under this Agreement, as
contemplated in Section 12(b) hereof, in a form reasonably acceptable to
Executive;     (vii)   any other failure by the Bank or the Company to perform
any material obligation under, or breach by the Bank or the Company of any
material provision of, this Agreement; or     (viii)   failure to appoint
Executive as President and Chief Executive Officer of the Bank and Company by
December 31, 2011;

provided, however, that a forfeiture under Section 10(f), (g), or (h) shall not
constitute “Good Reason.”
     (f) “Potential Change in Control.” For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

  (i)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;     (ii)   any Person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or    
(iii)   the Boards adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

     (g) “Specified Employee.” For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Bank, at a time when any stock of the
Company is publicly traded on an established securities market or otherwise, who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-1(i)(6).

9.   Limitation on Change in Control Payments.       In the event that:

     (a) the aggregate payments or benefits to be made to you pursuant to this
Agreement, together with other payments and benefits which you have a right to
receive from

28



--------------------------------------------------------------------------------



 



the Bank, which are deemed to be parachute payments as defined in Section 280G
of the Code (the “Termination Benefits”), would be deemed to include an “excess
parachute payment” under Section 280G of the Code; and
     (b) if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three times your “base amount,” as determined in accordance with
said Section 280G, and the Non-Triggering Amount less the product of the
marginal rate of any applicable state and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (A) the amount of tax
required to be paid by you by Section 4999 of the Code and further minus (B) the
product of the Termination Benefits and the marginal rate of any applicable
state and federal income tax,
then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
reduction required hereby among the Termination Benefits shall be allocated to
the payments and benefits set forth in Sections 7(c), 7(d), 7(e), and 7(f), as
applicable, in the following order until the reduction is fully accomplished:
Subsection (ii), (iii) and (viii) of Sections 7(c), 7(d), 7(e), and 7(f), as
applicable. If, however, the reduction cannot be fully accomplished after using
the order in the prior sentence, the reduction shall be allocated to any other
remaining payments or benefits at the Bank’s discretion.
10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.
     (a) Non-Competition. In consideration for the compensation and benefits
provided under this Agreement, including without limitation, the compensation
and benefits provided under Sections 7(e) and (f), without the consent in
writing of the Boards, Executive will not, at any time during the Term and for a
period of two years following termination of Executive’s employment for any
reason, acting alone or in conjunction with others, directly or indirectly (i)
engage (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, or director) in any business of any savings bank, savings
and loan association, savings and loan holding company, bank, bank holding
company, or other institution engaged in the business of accepting deposits or
making loans, or any direct or indirect subsidiary or affiliate of any such
entity, that conducts business in any county in which the Company or the Bank
maintains an office as of Executive’s date of termination or had plans to open
an office within six months after Executive’s date of termination; (ii) induce
any customers of the Bank or any of its affiliates with whom Executive has had
contacts or relationships, directly or indirectly, during and within the scope
of his employment with the Bank, to curtail or cancel their business with the
Bank or any such affiliate; (iii) induce, or attempt to influence, any employee
of the Bank or any of its affiliates to terminate employment; or (iv) solicit,
hire or retain as an employee or independent contractor, or assist any third
party in the solicitation, hire, or retention as an employee or independent
contractor, any person who during the previous twelve months was an employee of
the Bank or any affiliate; provided, however, that activities engaged in by or
on behalf of the Bank are not restricted by this covenant. The provisions of
subparagraphs (i), (ii), (iii), and (iv) above are separate and distinct
commitments independent of each of the other subparagraphs. It is

29



--------------------------------------------------------------------------------



 



agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).
     (b) Non-Disclosure; Ownership of Work. Executive shall not, at any time
during the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, Executive will return to the Company or its affiliates all
documents and other media containing information belonging or relating to the
Bank and the Company or its affiliates.
     (c) Cooperation With Regard to Litigation. Executive agrees to cooperate
with the Bank and the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by making
himself available to testify on behalf of the Bank or the Company or any
subsidiary or affiliate of the Bank or the Company, in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Bank and the Company, or any subsidiary or affiliate of the Company,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the Boards or their representatives or counsel, or
representatives or counsel to the Bank or the Company, or any subsidiary or
affiliate of the Company, as requested. The Bank agrees to reimburse Executive,
on an after tax basis each calendar quarter, for all expenses actually incurred
in connection with his provision of testimony or assistance in accordance with
the provisions of Section 7(g) of this Agreement but not later than the last day
of the year in which the expense was incurred.
     (d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Bank or the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.
     (e) Release of Employment Claims. Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination), that he will execute
a general release agreement, in substantially the form set forth in Attachment A
to this Agreement, releasing any and all claims arising out of Executive’s
employment other than enforcement of this Agreement and rights to
indemnification under any agreement, law, Bank or Company organizational
document or policy, or otherwise. The Bank will provide Executive with a copy of
such release simultaneously with or as soon as administratively practicable
following the delivery of the notice of termination provided in Sections 6 and 7
of this Agreement, but not later than

30



--------------------------------------------------------------------------------



 



21 days before (45 days before if Executive’s termination is part of an exit
incentive or other employment termination program offered to a group or class of
employees) Executive’s termination of employment. Executive shall deliver the
executed release to the Bank eight days before the date provided in Section 7(g)
of this Agreement for the payment of the termination payments and benefits
payable under Sections 6 and 7 of this Agreement.
     (f) Forfeiture of Outstanding Options. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Boards (i) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(ii) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Boards (excluding Executive) at a meeting of the Boards
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than
30 days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Boards) finding that, in the good faith opinion of the Boards,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Boards subsequently make the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
at the date of the Boards’ determination and the aggregate exercise price paid
by Executive. Any such forfeiture shall apply to such options notwithstanding
any term or provision of any option agreement. In addition, options granted to
Executive on or after the Effective Date, and gains resulting from the exercise
of such options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.
     (g) Forfeiture of Certain Bonuses and Profits. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, Executive shall reimburse the Bank for (i) any bonus
or other incentive based or equity-based compensation received by Executive
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (ii) any profits
realized from the sale of securities of the Company during that 12-month period.
     (h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement
or the SERP to the contrary notwithstanding, (i) any payments made pursuant to
this Agreement or the SERP shall be subject to and conditioned upon compliance
with 12 U.S.C. §1828(k) and

31



--------------------------------------------------------------------------------



 



any regulations promulgated thereunder; and (ii) payments contemplated to be
made by the Bank pursuant to this Agreement or the SERP shall not be immediately
payable to the extent such payments are barred or prohibited by an action or
order issued by the Connecticut Banking Commissioner or the Federal Deposit
Insurance Corporation.
     (i) Survival. The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.
11. Governing Law; Disputes.
     (a) Governing Law. This Agreement and the rights and obligations of the
Company, the Bank and Executive are governed by and are to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
therefrom. The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion thereof. If any court determines
that any provision of Section 10 of this Agreement is unenforceable because of
the duration or geographic scope of such provision, it is the parties’ intent
that such court shall have the power to modify the duration or geographic scope
of such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced. Anything in this Agreement to the contrary notwithstanding, the terms
of this Agreement shall be interpreted and applied in a manner consistent with
the requirements of Section 409A of the Code and the Regulations so as not to
subject Executive to the payment of any tax penalty or interest which may be
imposed by Section 409A of the Code and the Bank shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject Executive to the payment of any tax penalty or interest
under Section 409A of the Code. If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to Executive for any
taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to Executive as a result of the Agreement’s failure to
comply with the requirements of Section 409A of the Code and the Regulations,
the applicable payment or benefit shall be paid immediately to Executive to the
extent such payment or benefit is required to be included in income. If
Executive becomes subject to any tax penalty or interest under Section 409A of
the Code by reason of this Agreement, the Bank shall reimburse Executive on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that Executive is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by Executive to the
government.
     (b) Reimbursement of Expenses in Enforcing Rights. Upon submission of
invoices, the Bank shall promptly pay or reimburse all reasonable costs and
expenses (including fees and disbursements of counsel and pension experts)
incurred by Executive or Executive’s surviving spouse in seeking to interpret
this Agreement or enforce rights pursuant to this Agreement or in any proceeding
in connection therewith brought by Executive or Executive’s surviving spouse,
whether or not Executive or Executive’s surviving spouse is

32



--------------------------------------------------------------------------------



 



ultimately successful in enforcing such rights or in such proceeding; provided,
however, that no reimbursement shall be owed with respect to expenses relating
to any unsuccessful assertion of rights or proceeding if and to the extent that
such assertion or proceeding was initiated or maintained in bad faith or was
frivolous, as determined in accordance with Section 11(c) or a court having
jurisdiction over the matter. Any such payment or reimbursement shall be made on
an after-tax basis each calendar quarter for all costs and expenses actually
incurred as provided in this Section 11(b) and in accordance with the provisions
of Section 7(g) of this Agreement, but not later than the last day of the year
in which the expense was incurred.

  (c)   Dispute Resolution.

  (i)   Negotiation. The Bank and the Company (collectively, the “Employer”) and
Executive shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between the Chairman of the
Board of the Bank and Executive. Any party may give the other party written
notice of any dispute in accordance with the notice procedures set forth in
Section 12(d). Within 15 days after delivery of the notice, the receiving party
shall submit to the other, in accordance with the notice procedures set forth in
Section 12(d), a written response. The notice and response shall include a
statement of that party’s position and summary of arguments supporting that
position. Within 30 days after delivery of the initial notice, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. All negotiations
pursuant to this clause (i) are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence.    
(ii)   Mediation. If the dispute has not been resolved by negotiation as
provided herein within 45 days after delivery of the initial notice of
negotiation, or if the parties failed to meet within 30 days after delivery, the
parties shall endeavor to settle the dispute by mediation under the CPR
Mediation Procedure then currently in effect; provided, however, that if one
party fails to participate in the negotiation as provided herein, the other
party can initiate mediation prior to the expiration of the 45 days. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.     (iii)   Arbitration. Any dispute arising under or in
connection with this Agreement which has not been resolved by mediation as
provided herein within 45 days after initiation of the mediation procedure,
shall be finally resolved by arbitration in accordance with the CPR Rules for
Non-Administered Arbitration then currently in effect, by three independent and
impartial arbitrators, of whom each party shall designate one; provided,
however, that if one party fails to participate

33



--------------------------------------------------------------------------------



 



      in either the negotiation or mediation as agreed herein, the other party
can commence arbitration prior to the expiration of the time periods set forth
above. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. The place of arbitration shall
be Hartford, Connecticut. For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company, the Bank and Executive hereby consent
to the jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) any of the courts of the
State of Connecticut, or (iii) any other court having jurisdiction. The Company,
the Bank and Executive hereby agree that a judgment upon an award rendered by
the arbitrators may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Subject to Section 11(b) of this
Agreement, the Bank shall bear all costs and expenses arising in connection with
any arbitration proceeding pursuant to this Section 11(c) in accordance with the
provisions of Section 7(g) of this Agreement, but not later than the last day of
the year in which the expense was incurred. Notwithstanding any provision in
this Section 11(c), Executive shall be entitled to seek specific performance of
Executive’s right to be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

     (d) Interest on Unpaid Amounts. Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Bank, except as otherwise
provided in Sections 5(g), 6(d) and 7(g) of this Agreement (concerning interest
payable with respect to certain delayed payments that are subject to
Section 409A of the Code).

34



--------------------------------------------------------------------------------



 



12. Miscellaneous.
     (a) Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Bank, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Bank. This Agreement constitutes the entire agreement among the parties with
respect to the matters herein provided, and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by
Executive under any prior agreements and understandings or under any benefit or
compensation plan of the Bank which are in effect.
     (b) Successors; Transferability. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.
     As used in this Agreement, “Bank “and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Bank or the Company in which the corporate existence of the Bank or the
Company, as the case may be, continues, the ultimate parent company following
such acquisition. Subject to the foregoing, the Bank and the Company may
transfer and assign this Agreement and the Bank’s and the Company’s rights and
obligations hereunder. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c).
     (c) Beneficiaries. Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.
     (d) Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
If to the Bank or the Company:
ROCKVILLE BANK
1645 Ellington Road
South Windsor, CT 06074
Att: Chair, Human Resources Committee

35



--------------------------------------------------------------------------------



 



If to Executive:
William Crawford
c/o Eric Kracov, Esq.
Kilpatrick Stockton LLP
607 14th Street, NW
Suite 900
Washington, DC 20005-2018
     If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. In the case of Federal Express or
other similar overnight service, such notice or advice shall be effective when
sent, and, in the cases of certified or registered mail, shall be effective two
days after deposit into the mails by delivery to the U.S. Post Office.
     (e) Reformation. The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.
     (f) Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
     (g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
     (h) No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and any compensation or benefits received from any
other employment of Executive shall not mitigate or reduce the obligations of
the Bank and the Company or the rights of Executive hereunder.
     (i) Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

36



--------------------------------------------------------------------------------



 



     (j) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Bank
and the Company and their successors and assigns.
     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
13. Indemnification.
     All rights to indemnification by the Bank or the Company now existing in
favor of Executive as provided in the Bank’s and the Company’s Certificate of
Incorporation or By-laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date shall continue in full force and effect
from the Effective Date (including all periods after the expiration of the
Term), and the Bank and the Company shall also advance expenses for which
indemnification may be ultimately claimed as such expenses are incurred to the
fullest extent permitted under applicable law and in accordance with
Section 7(g); provided, however, that any determination required to be made with
respect to whether Executive’s conduct complies with the standards required to
be met as a condition of indemnification or advancement of expenses under
applicable law and the Bank’s or the Company’s Certificate of Incorporation,
By-laws, or other agreement shall be made by independent counsel mutually
acceptable to Executive and the Company (except to the extent otherwise required
by law). After the date hereof, the Bank and the Company shall not amend its
Certificate of Incorporation or By-laws or any agreement in any manner which
adversely affects the rights of Executive to indemnification thereunder. Any
provision contained herein notwithstanding, this Agreement shall not limit or
reduce any rights of Executive to indemnification pursuant to applicable law. In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the date of execution of this Agreement.

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank and
the Company have each caused this instrument to be duly executed this 30th day
of December, 2010.

            ROCKVILLE BANK
      By:   /s/ Raymond H. Lefurge, Jr.         Name:   Raymond H. Lefurge, Jr. 
      Title:   Chairman, Board of Directors        ROCKVILLE FINANCIAL, INC.
      By:   /s/ Raymond H. Lefurge, Jr.         Name:   Raymond H. Lefurge, Jr. 
      Title:   Chairman, Board of Directors                /s/ William H. W.
Crawford, IV         William H. W. Crawford, IV           

38



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
RELEASE
     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.
In consideration for the benefits provided under your Employment Agreement with
Rockville Bank as of January 1, 2011 (the “Employment Agreement”), and more
specifically enumerated in Exhibit 1 hereto, by your signature below, you, for
yourself and on behalf of your heirs, executors, agents, representatives,
successors and assigns, hereby release and forever discharge the Rockville
Financial, Inc., its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, successors and assigns (hereinafter “those
associated with the Company”) with respect to any and all claims, demands,
actions and liabilities, whether in law or equity, which you may have against
the Company or those associated with the Company of whatever kind, including but
not limited to those arising out of your employment with the Company or the
termination of that employment. You agree that this release covers, but is not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq., and any
other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.
This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.
Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to benefits under the
Company’s benefit plans; or (iv) your right to enforce this Release.

39



--------------------------------------------------------------------------------



 



By signing this Release, you further agree as follows:
     i. You have read this Release carefully and fully understand its terms;
     ii. You have had at least twenty-one (21) days to consider the terms of the
Release;
     iii. You have seven (7) days from the date you sign this Release to revoke
it by written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;
     iv. You have been advised to seek legal counsel and have had an opportunity
to do so;
     v. You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and
     vi. Your agreement to the terms set forth above is voluntary.

              Name: William H. W. Crawford, IV    
 
           
Signature:
  /s/ William H. W. Crawford, IV       Date: December 30, 2010
 
 
 
     
 
 
           
Received By:
  /s/ Raymond H. Lefurge, Jr.       Date: December 30, 2010
 
 
 
     
 

40